 SUN ELECTRIC CORPORATIONSun Electric Corporation and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW) and itsLocal No. 1712. Case 33-CA-5185January 19, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSZIMMERMAN AND HUNTEROn April 28, 1982, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decisionin this proceeding. Thereafter, counsel for the Gen-eral Counsel and the Charging Party filed excep-tions and supporting briefs. Subsequently, Respond-ent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.The Charging Party contends that the Administrative Law Judge's in-terpretation of the evidence and his credibility findings showed bias andprejudice. Upon careful examination of the Administrative Law Judge'sDecision and the entire record, we are satisfied that the contentions ofthe Charging Party in this regard are without merit.In adopting the Administrative Law Judge's Decision we disavow anyreliance on his comments contained in fn. 36.DECISION1. PRELIMINARY STATEMENT; ISSUESSTANLEY N. OHLBAUM, Administrative Law Judge:This proceeding' under the National Labor RelationsI Based upon complaint issued on July 23, 1981, by the Board's ActingRegional Director for its Region 33, growing out of a charge dated De-cember 11 and filed December 15, 1980, by the Charging Party Unionfollowing withdrawal on December 4 of a previous charge (C.P. Exh. 6)filed by the same Charging Party on November 20, 1980.266 NLRB No. 8Act, as amended, 29 U.S.C. § 151, et seq. (hereinaftercalled the Act), was heard before me in Chicago, Illinois,on various dates from September 2 through November14, 1981, with all parties participating throughout bycounsel and given full opportunity to present evidenceand arguments. After I days of hearing, 1,058 transcriptpages, and some 1,125 pages of exhibits and numerousmotions requiring detailed interlocutory orders, at theconclusion of the General Counsel's/Charging PartyUnion's case Respondent moved to dismiss the com-plaint. In view of the importance of the issues tendered,all parties requested time for submission of briefs, an ad-ditional 254 pages received by December 23, 19812-fora total record of around 2,500 pages.The issues presented are whether, in violation of Sec-tion 8(a)(5) and (1) of the Act, Respondent Employer hassince on or about September 30, 1981, failed and refusedto engage in good-faith bargaining with Charging PartyUnion on the subject of pension plans; and whether, inthat event, a strike by a collective-bargaining unit of Re-spondent's employees represented by Charging Party,commencing on November 17, 1980, was an unfair laborpractice strike. A further issue, raised by amendment tothe complaint, is whether Respondent also violated Sec-tion 8(a)(3) of the Act by refusing to accept ChargingParty Union's alleged unconditional offer to return thestriking unit employees to work.Upon the entire record and my observationi of the tes-timonial demeanor of the witnesses,3I make the follow-ing:FINDINGS AND CONCLUSIONSII. JURISDICTIONAt all materials times, Respondent has been and is anIllinois corporation, with office and place of business inCrystal Lake, Illinois, the facility here involved, engagedin manufacture and sale of automotive diagnostic equip-ment. During the representative year immediately pre-ceding issuance of the complaint, Respondent sold andshipped from that facility, to places outside Illinois, fin-ished products valued at over $50,000; and also, duringthe same period in the course and conduct of its businessat that facility, purchased and took delivery there, direct-ly in interstate commerce from outside Illinois, of prod-ucts valued at over $50,000.I find that at all material times Respondent has beenand is an employer within the meaning of Section 2(2),(6), and (7) of the Act; and that at all of those times theCharging Party Union (hereinafter called the UAW) hasbeen and is a labor organization as defined by Section2(5) of the Act.2 On January 4, 1982, there was received from counsel for ChargingParty a letter dated December 28, 1981, in the nature of reply to Re-spondent's brief By motion dated December 31, 1981, received on Janu-ary 5, 1982, Respondent moved to strike the foregoing letter from therecord as unauthorized, and renewed its motion to dismiss the complaint.In the exercise of discretion, Respondent's motion to strike out ChargingParty counsel's letter is denied. The foregoing documents have been in-corporated into the record as Judge's Exhs. I and 2.3 For practical purposes, including Respondent's motion to dismiss, nodeterminative credibility issues are presented37 DECISIONS OF NATIONAL LABOR RELATIONS BOARD111. ALLEGED UNFAIR LABOR PRACTICESFacts as Found; PleadingsThe complaint (par. 7) alleges and the answer deniesthat Respondent Employer violated Section 8(a)(5) and(1) of the Act in that since on or about September 30,1981, it has failed and refused "in a timely fashion, thor-oughly to consider and specifically to respond to propos-als made by the Union regarding pension plans" andthat, in consequence thereof, a strike incepting on No-vember 17, 1980, was an unfair labor practice strike.September 3, 1981, amendments to the complaintallege additionally that, notwithstanding the Union's July27, 1981, notification that the strike was ended and offer-ing unconditionally to return to work, Respondent re-fused to reinstate striking employees upon the allegedground that they were economic and not unfair laborpractice strikers, thereby violating Section 8(a)(3) of theAct. Respondent's supplemental answer of September 4,1981, admits receipt of the Union's offer but denies itwas unconditional as required, and admits that it refusedto reemploy the strikers on the ground that they wereeconomic and not unfair labor practice strikers.IV. ALLEGED UNFAIR LABOR PRACTICESA. Facts as Found1. Chief persons involvedThe following are the major names figuring in eventsto be described:Aetna Life & Casualty (Aetna): Respondent Employ-er's insurance carrier/fiduciary of its employees'pension plan.A. S. Hansen, Inc. (Hansen): Respondent Employer'sadviser/actuary for its employees' pension plan.Roy Dahlke: Charging Party Union's Internationalrepresentative for 32 years, serving RespondentEmployer's bargaining unit employees (involvinglabor agreement negotiation and grievance adminis-tration) from 1976 to January 1981-including the1980 labor agreement negotiations here concerned.4Keith Engelhardt: Respondent Employer's bargain-ing unit employee and, since 1979, union bargainingcommittee member.Paul Korman: Charging Party Union's Internationalrepresentative for 14 years (involving labor agree-ment negotiation and grievance administration); hasrepresented Respondent's unit employees at varioustimes, including 1971 (when he negotiated theUnion's first labor agreement with Respondent) and1974, and since January 1981.Peter Tom Shukas: Respondent Employer's directorof personnel.4 As senior negotiator of 28 or 29 International representatives of theUnion's "Region 4" (covering Illinois, Iowa, and Nebraska), Dahlke hasnegotiated around 100 labor agreements, chiefly for Illinois bargainingunits, in various industries covering some 40 employers.Henry A. Stark: Respondent Employer's vice presi-dent for Legal and Human Resources since about1979, and its chief negotiator in the 1980 laboragreement negotiations here involved.Linda Tobin Trieb: Respondent's bargaining unit em-ployee and Charging Party Union member; as ofthe date of her testimony here, not at work for Re-spondent since the unit employees' strike inceptingin November 1980.Bruce Watson: Charging Party Union member andofficial (job developer) since October 1, 1978; onleave of absence from employment in bargainingunit here.2. General backgroundRespondent, a manufacturer of automotive diagnosticequipment with some 65 operating facilities and 2,500employees nationwide, maintains a plant in Crystal Lake,Illinois, the facility here involved, where a productionand maintenance collective-bargaining unit of about 300-350 of its employees has been represented by ChargingParty Union, since its certification on May 17, 1971,under successive 3-year labor agreements, the latest fromNovember 17, 1977, to November 17, 1980. One featureof those labor contracts is a company-sponsored retire-ment pension plan.5It is Respondent's retirement pensionplan around which the controversy here swirls.3. ChronologyCredited proof, largely uncontroverted in essentialsubstance, establishes as follows:(a) 1977The parties' 1977-80 labor agreement contained theprovision (Resp. Exh. 12, p. 34):Section 12.2-Pension Benefits-Company shall atits expense continue in force its policy of insuranceto provide eligible employees the present retirementbenefits available to them in conformity with stateand federal laws.In connection with their 1977-80 labor agreement (Resp.Exh. 12), the parties on November 18, 1977, executed,and the union unit membership subsequently ratified, a"Memorandum of Understanding" which provided, inrelevant part (G.C. Exh. 2a):The parties agree to consider changes to the Pen-sion Plan at the termination of the Agreement inNovember 1980. The Union agrees to notify theCompany of desired changes twelve (12) monthsprior to the expiration of the 1980 Contract andCompany agrees that any changes negotiated at thattime will retroactively effect [sic] any employeeIn fact, Respondent has maintained a retirement pension plan for itsemployees since 1958. According to uncontroverted testimony of Re-spondent's director of personnel, Shukas, Respondent made annual distri-bution of copies of the plan to its participants.38 SUN ELECTRIC CORPORATIONwho retires or first receives benefit payments duringthe term of this new Agreement.6(b) 1979On July 23, 1979, union negotiator Dahlke wrote Re-spondent, referring to the parties' aforequoted November18, 1977, "Memorandum of Understanding" (Resp. Exh.12):In the last Contract Negotiations between yourCompany and UAW Local 1712, the Companygave to the Union a letter on the matter of the Pen-sion Plan.The intent of the letter was while not precludingany Pension Proposals the Union might make in the1980 negotiations, the Company would meet withthe Union in 1979 to hear from the Union proposalsfor changes in the Pension Plan which the Compa-ny would study and review.May I hear from you as to your intentions in thismatter. [G.C. Exh. 3.]Respondent's July 25, 1979, answer to the foregoingwas (G.C. Exh. 4):In reference to your letter of July 23, 1979 regard-ing Pension Proposals, please be advised that anysuch requests should be directed to my attention.Upon receipt of your written proposal, I will for-ward said proposal on to the Sun li.e., Respond-ent's] Pension Committee for study and review.Respondent has meanwhile since 1978-79 been review-ing, and has entered into discussion concerning, theCompany's employees' retirement pension system, look-ing at possible modification,7with its pension planadviser/actuary Hansen.8Responding to the Company's July 25, 1979, letter(G.C. Exh. 4) soliciting the Union's specific proposalsconcerning pensions, the Union on August 6, 1979, sup-plied the Company with a list of 16 "proposals" (G.C.Exh. 6), stating, inter alia, by preamble:As you know, Pension Plans by their very natureare most complex. We will set forth several propos-als which reflect the thinking of the Union Mem-bership and the Union Committee.The final decision as to what our proposals mightultimately be rests with the Membership of UAWLocal 1712.The following proposals are intended to allow yourCompany a great deal of time for study of our posi-6 According to union negotiator Dahlke, the Company indicated atthese 1977 negotiations that the subject of retirement pensions was notripe for negotiation since it was then under study by the pensioninsurer/administrator Aetna.I Credited testimony of Respondent's vice president, Stark. See alsoC.P. Exhs. 10 and IIa Also in 1979-80, Respondent was constrained to conform its pensionplan to statutory/regulatory requirements mandated by January 1, 1979-effective amendments to the Age Discrimination in Employment Act("ADEA"/"ERISA"). This is discussed in section B, infra.tion, but the Union, of course, reserves the finalright to determine what our Pension Proposalsmight be in the 1980 negotiations between yourCompany and our Union.With the very clear understanding that this does notpreclude the Union from any Pension Proposal itmight make in 1980, the following are some of themajor points that need correction as soon as possi-ble: [There follows the 16 tentative "major points."]As to the 16 tentative "major points" which follow, it isnoted that some of them are no more definite than "theexact details can be discussed in negotiations," "rewrite...so that it is more easily understood," "Discuss," and"Negotiate."On the heels of this proposal, on September 20, 1979,the Union wrote Respondent on a number of subjects, in-cluding what appears to be a substantial and potentiallyactuarially costly "amend[ment]" to its foregoing April 6pension proposals (G.C. Exh. 6).On cross-examination, Charging Party Union's repre-sentative and chief negotiator Dahlke conceded that theforegoing pension proposals to the Company were in-tended, for the Union as well as the Company, only asbargaining points or topics for the 1980 negotiations-with the Union itself at liberty to alter, withdraw, or addto its own earlier proposals.9Dahlke further concededthat at no time following his submission to Respondentof his August 6, 1979, pension proposals (G.C. Exh. 6)did he, prior to the inception of the September 30, 1980,negotiations, seek to meet with Respondent to discussthose proposals. 'The Union's pension proposals" were referred by theCompany to its pension plan adviser/actuary Hansen forstudy, with no discussion thereon prior to inception ofthe 1980-83 labor contract negotiations in September1980.(c) 1980Unit employees' suggestions, solicited by their negoti-ating committee for their hoped-for 1980-83 labor con-tract, cover a wide spectrum of subjects (e.g., Resp.Exhs. 30-1 through 30-81), including retirement pensionimprovements. ' 2* That this is true is fortified by the format of the Union's proposalsthemselves, which, as shown above, expressly contemplated discussion,clarification, and negotiation.'O Nor, in my estimation, was Respondent under obligation to do so,under its November 18, 1977., "Memorandum of Understanding" (G.C.Exh. 2a). See section B, infra. Indeed, the General Counsel and ChargingParty Union expressly conceded at the hearing that Respondent wasunder no obligation to bargain concerning pensions prior to the Septem-ber 30, 1980, contract reopener negotiations.II With the exception of union proposal "16" (G.C. Exh. 6), calling for"Cost-of-living raises for people who retire under the Pension Plan,"which the Company regarded as purely economic for its decision.12 According to testimony of the General Counsel's witness, Keith En-gelhardt, a unit bargaining committeeman, union chief negotiator Dahlkewas endeavoring, among other things, to improve the pension plan foremployees who had already retired. In this regard, however, see AlliedChemical & Alkali Workers of America, Local Union No. I v PittsburghPlate Glass Co., 404 U.S. 157 (1971). It is unclear whether concern overpensions of retired employees, as distinguished from unretired unit em-Continued39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the first negotiating session on a 1980-83 labor con-tract, which took place on September 30, 1980, theUnion presented its proposals (G.C. Exh. 7), covering afull range of subjects. The only reference to pensionstherein is "Section 12.2-Letter to Company of 8-6-79"(supra, G.C. Exh. 6), which union chief negotiatorDahlke indicated at that meeting (September 30, 1980) hewished to discuss.The following is a chronology of the formal bargain-ing sessions, with related written proposals, between theparties, in their attempts to negotiate a 1980-83 laborcontract:Document Distributed and Nature1 9-30-80 GC Exh. 7:2 10-15-80 Resp. Exh. 1:3 10-23-80 Resp. Exh. 3:Resp. Exh. 2:4 10-29-80 Resp. Exh. 4.Resp. Exh. 5:5 11-5-80 Resp. Exh. 8B:Resp. Exh. 6:6 11-7-80 Resp. Exh. 7:7 11-12-80 Resp. Exh. 8:Resp. Exh. 9:8 11-14-80 Resp. Exh. 1OB:Resp. Exh. 19:9 12-10-80 Resp. Exh. 33:10 12-12-80 Resp. Exh. 34:11 1-23-81 Resp. Exh. 35:12 2-16-81 Resp. Exh. 35A:13 3-10-81 Resp. Exh. 36:14 3-20-81 Resp. Exh. 37:15 6-25-81 GC Exh. 14A:16 6-26-81 GC Exh. 15:17 7-31-81 Resp. Exh. 38:Union proposalsCompany proposalsUnion proposalsCompany proposalsCompany proposalsCompany proposalsCompany proposalCompany proposals (relayoffs only)Company proposalsCompany proposalsCompany proposals (rejob classifications andeducational assistanceprogram)Company proposalsCompany proposalsCompany proposalsCompany proposalsCompany proposalsUnion proposalsCompany proposalsCompany proposalsCompany proposalsUnion proposalsCompany proposalsNegotiations continued thereafter also; indeed, to andduring the hearing, with no assertion that either partyhas refused to meet for further bargaining. The bargain-ing sessions generally followed the usual pattern of dis-cussion, explanation, proposed changes, and acquiescencein or modification of items or topics seriatim, with sub-jects bargained off or modified, against each other oragainst counterproposals; with new or modified propos-als injected in subsequent negotiating sessions. The testi-mony, as well as the written proposals exchanged, reflectthe typical, albeit perhaps slow, peristalsis of collectivebargaining looking toward a labor contract. Includedployees, formed part of the basis for the unit employees' strike here. If itdid, since that subject is not mandatorily bargainable, an ensuing strikefor failure to bargain thereon would be unprotected and not an unfairlabor practice strike. Id. In view of the disposition here made, it is unnec-essary to reach this issue.was the subject of pensions, with, for example, the Com-pany making a written proposal to the Union on thatsubject at the session of November 5, 1980 (G.C. Exh.8B), continuing the pension plan, subject to companymodification, with Company's chief negotiator, Stark, in-dicating during the contract discussions that the Compa-ny was "in the process of reviewing the pension plan todetermine what adjustments or changes might bemade"-eliciting union chief negotiator Dahlke's dis-pleasure and reminder that the Company had had theUnion's proposals (such as they were) for 15 months.Nevertheless, there is no evidence that the Union madeany counterproposals on this subject. The subject of pen-sions next came up at the negotiating session of Novem-ber 12, 1980, when Stark indicated there remained"much actuarial work ...to be done ...and consider-able review and consideration ...." Dahlke, withoutfurther ado, took the position that this constituted "anunfair labor practice" which he would charge before theNational Labor Relations Board. When Stark remindedDahlke that the Company's pension plan wascountrywide, affecting employees throughout the coun-try (as stated above, Respondent maintains some 65 loca-tions with around 2,500 employees), Dahlke stated thathis interest was limited to the Company's Crystal Lakeunit employees.It was not until the negotiating session of November12 that the Company was apprised that-notwithstandingthe carefully precautionary and open-ended language ofthe Union's earlier pension proposals (including its ownexplicit indication therein that further discussion and ne-gotiation were required-see G.C. Exh. 6)-the Union'searlier "16 points" were firm, at least for discussion pur-poses. Thereupon, at the afternoon negotiating session onthat day (November 12), the Union's "16 point" pensionproposal (G.C. Exh. 6) was discussed, with the Companyagreeing to various portions thereof in whole (e.g., "6")or in part (e.g., "7"), with various other portions leftopen ("13") or unresolved pending further necessarystudy ("14" and "15").13 But, to allay Dahlke's ex-pressed fear (according to his testimony) that under theCompany's pension proposal of November 5 (G.C. Exh.8A, sec. 12.2) employees' pension benefits might be re-duced, Stark assured him orally that this would notoccur, explicitly confirming that assurance in writing onNovember 14 (G.C. Exhs. 10A and 10B, p. 14, sec. 12.2).It is emphasized that the parties' November 12 negotiat-ing sessions encompassed a wide spectrum of economicsubjects, of which pensions was only one and on none ofwhich was further discussion foreclosed.Z4Dahlke con-13 One basis therefor was, as indicated by the Company, the necessityfor "costing-out" these aspects in their ultimately bargained form vis-a-vis, other economic issues on the bargaining table for consideration-thewholly normal basic pattern of collective bargaining (see, e.g., G.C. Exh.37, passim). Thus, for example, Union Chief Negotiator Dahlke testifiedthat the Company never took the position that its initial proposed wageschedule (Resp. Exh. 9) was final. Nor could or did the Union insist thatits pension proposals-indefinite as some of them expressly were (G.C.Exh. 6)-were final and inflexible. As everybody who has engaged incollective bargaining knows, items and proposals on different subjects arecontinuously traded off against each other before final agreement, thatbeing the very essence of the collective-bargaining process.14 See fn. 13, supra.DateMeet-ingNum-ber40 SUN ELECTRIC CORPORATIONcedes that with regard to at least one important subject,training, the Company's proposal of November 12 (G.C.Exh. 8, sec. 14.14) met the Union's previous objections.Union chief negotiator Dahlke conceded on cross-ex-amination that during the 1980 negotiations the Union'sresponse to the Company's proposals were all oral, withthe sole exception of the Union's proposals of October23, 1980 (Resp. Exh. 3), which constituted the only writ-ten counterproposals put forward by the Union in 1980.At no time between the Company's concessions on No-vember 12 concerning items of the Union's pension pro-posals and the end of December 1980 did the Unionmake any counterproposals concerning pensions.Within the context of the above negotiating sessionsand during their progression, it is stipulated that on No-vember 2 a strike vote meeting was held'5and on thatdate as well as on November 16 a strike was authorizedby the unit members. Notwithstanding the fact that theparties had not arrived at agreement when their 1977-80agreement expired on November 17, 1980, the furtherfact that the parties were still in the process of activelyongoing negotiation at that time, and the additional factthat chief company negotiator Stark assured chief unionnegotiator Dahlke on November 12 that there would beno lockout (Dahlke's testimony) if agreement were notreached, Dahlke (according to his own testimony) on thesame occasion informed Stark that only if the partieswere "close" to agreement would the Union consider ex-tending the agreement beyond its term.The next negotiating session took place 2 days later,on November 14, 1980, with, again, the Company takingthe initiative through yet another written proposal (G.C.Exh. 10B), containing still further proposed bettermentsof its training program, as to which union chief negotia-tor Dahlke, according to his own testimony, took the po-sition-without modifying his original objectives or de-mands-that further negotiation was required. Also as toovertime, Dahlke suggested that "additional negotiationsand exploration of proposals" were essential. Accordingto Dahlke, there was give and take on both sides of thissession (November 14), the Company increasing its pro-posed betterments as the negotiations progressed. Gener-ally with regard to the Company's concededly improvedwritten proposals of November 14, Dahlke took the posi-tion that the proposals were so complex and "mammoth"that they required further study, discussion, and negotia-tions-in Dahlke's words, "a great deal of time and fur-ther discussion ...it could have been days or weeks."On the subject of pensions, according to Stark, whosetestimony I credit, Dahlke indicated at the same (No-vember 14) meeting that the pension pian indeed re-quired actuarial studies and further discussion over aperiod of 6 months.According to Dahlke, on November 14, 1980, Starkrejected the Union's offer for a 3-1/2 year or a 6-monthextension of the existing contract;' according to Stark,I' It is to be observed that the strike authorization of November 2 oc-curred prior to the negotiating session of November 12 when pensionswere first explored, with Dahlke then for the first time indicating that heregarded Respondent's position (November 12) as an unfair labor practice'6 This would, of course, have involved no change in the existing(1977-80 collective agreement) retirement pension provision; and, underhe (Stark) proposed an extension from meeting to meet-ing provided progress was being made. At this time, ac-cording to Dahlke, the parties had not arrived at agree-ment on a seemingly large number of important subjectsin addition to pensions-viz, grievance procedure, over-time, holidays, vacation pay computation, seniority (espe-cially on layoff), insurance, leave of absence, jury duty,and meal periods; according to unit bargaining commit-teeman Engelhardt, there were some 13 items under ne-gotiation at the end of the November 14 session, withcontract duration proposed for the first time by theUnion on that date. 1'7In this posture of the ongoing bargaining negotiations,without further discussion and without indication thatthe Company would not negotiate further, the unit em-ployees, following a meeting of November 16,18 wentout on strike on November 17, 1980, with, thereafter,only two (G.C. Exh. 23 and Resp. Exh. 32m) of manypicket signs claiming an "unfair labor practice" and onlyone (G.C. Exh. 23) of those alleging refusal to bargainconcerning pensions.Nothwithstanding the strike (and Respondent's hiringof replacements for the striking employees-whom it re-garded as economic strikers-to keep its plant in oper-ation'9), the parties nevertheless continued their negotia-tions, as indicated by the above chronology, to andthrough the instant hearing, with written proposals andcounterproposals being traded, without counterproposalor renewal of bargaining by the Union on the subject ofpensions other than that, according to Dahlke, he toldthe Company at a November 24 session that, in a contextof many subjects remaining open for discussion, theUnion was flexible on the impact of these on "fringes"including pensions. On June 25, 1981, the Company noti-fied the Union that it was placing into effect for its non-bargaining unit personnel throughout the country a com-prehensive new pension plan, which it offered to institutealso for its bargaining unit personnel retroactively toJuly 1, 1981 (G.C. Exh. 14A).20It is of interest to ob-serve that the Union's response of June 26, 1981 (G.C.Exh. 15), acknowledging receipt of the Company's newproposal on pensions, states in part:2'art. XVI of the then subsisting collective agreement (Resp. Exh. 12, p.42), the terms and conditions thereof would have been (and were) pro-jected forward beyond its November 17, 1980, termination date.17 Although Stark's November 14, 1980, bargaining session notes statethat the parties arrived at "a bargaining impasse" (G.C. Exh. 38, p. 6) at7:25 p.m. on that day, that seems hardly likely (unless he meant a tempo-rary impasse at that juncture) in view of what actually took place thenand the resumed bargaining which took place soon thereafter.i' General Counsel witness Linda Trieb testified and reiterated that,after the unit membership strike vote of November 16, Dahlke informedthe membership that he intended to return to the Company to resumebargaining in order to "get something more for [the employees]."i' Apparently there was a plentitude of readily available local man-power to replace the striking employees.20 This, of course, did not preclude the Union from counterproposingthat the plan, if otherwise acceptable or as modified by agreement, be ret-roactive to some other stipulated date (cf., e.g, parties' November 17,1977, "Memorandum of Agreement," handwritten addendum page "W").21 Dahlke had meanwhile been replaced by Union International Repre-sentative Korman. who wrote the letter containing the language whichfollows.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe plan will be sent to [Union headquarters in]Detroit for review and analysis by our Actuaries.I believe that you are aware of the consistent po-sition of the Union regarding pensions being subjectto the collective bargaining process. The Union re-serves the right to bargain collectively over the sub-ject of pensions and it would, therefore, be incor-rect to assume that we have no objections to bar-gaining unit personnel participating in the pensionplan retroactive to July 1, 1981.Please be advised that as soon as our Actuariesreview the amended version of the Pension Plan wewill be available to negotiate with the Company thesubject of pensions at the bargaining table.We will also be comparing the Union's letter ofAugust, 1979 [i.e., G.C. Exh. 6] sent by Mr. Dahlketo see which items have been addressed.There is no indication that as of the time of the instanthearing-through November 1981-the Union had re-sponded substantially or made any counterproposal tothe Company's foregoing revised pension plan proposal.According to General Counsel witness Keith Engel-hardt, a bargaining unit committeeman who attended allof the 1980-81 negotiating sessions, even as late as No-vember 14, 1980-the last negotiating session before thestrike commencing on November 17, 1980-before it hadeven received the Company's comprehensive pensionplan revision, the Union indicated to the Company that itconsidered the subject of pensions so complicated that itwished to negotiate that subject further over a suggestedperiod of 3-1/2 more months, and at no time did theCompany decline to do so.(d) 1981As has been pointed out, notwithstanding the strikewhich started on November 17, 1980, the parties contin-ued their formal negotiations, including the subject ofpensions, throughout 1981, with numerous formal con-tract proposals.22Since there is no indication that, as ofthe date of the instant hearing, the Union had respondedby acceptance, refusal, or counterproposal, to Respond-ent's comprehensive new pension plan proposal of June25, 1981 (G.C. Exh. 14A), the "old" pension plan contin-ues to remain in effect for the unit employees.As a feature or incident of the continuing economicstruggle between the Union and Respondent commenc-ing around February 21, 1981, the Union has been urgingits members, as well as other union adherents, to engagein a nationwide consumer boycott of Respondent and itsproducts. On July 27, 1981, the Union wrote to Re-spondent that the strike was over and that the strikingunit employees offered "unconditional[ly]" to return to"2 Respondent's version of the history of the parties' dealings to thetime of the Regional Director's acceptance of a settlement agreement ofthe instant proceeding, on February 18, 1981, between Respondent andthe General Counsel, over Charging Party's opposition, is reflected inRespondent's counsel's May 8, 1981, letter to the General Counsel'sOffice of Appeals (G.C. Exh. 39B).work on July 28, 1981.23 Respondent contends that, inview of the Union-led continuing boycott of its products,that offer to return to work was not a valid uncondition-al work-return offer.24B. Discussion and ResolutionIt is not alleged (nor would the proof support a find-ing) that Respondent has engaged in a general course offailure or refusal to bargain, or in a general pattern ofbad-faith bargaining, violative of the Act, but only that ithas failed and refused "in a timely fashion, thoroughly toconsider and specifically to respond to proposals madeby the Union regarding pension plans" (complaint par."7[a]"). Since this is the threshold as well as the basicissue to be resolved, our discussion is initially confinedthereto.The proof does not support a finding that Respondenthas failed or refused to bargain with the Union concern-ing unit employees' pensions, or that its negotiations onthat subject have been conducted in bad faith.Although the Union furnished Respondent with a listof 16 pension "proposals" which it hoped to achieve,those proposals were preceded by a carefully wordedprologue characterizing them as tentative, incomplete,and subject to withdrawal, change, or supplementationby the Union itself. Some of the proposals were express-ly listed as mere topics or listings requiring elucidation,discussion, or negotiation. Furthermore, the GeneralCounsel and Charging Party Union concede that Re-spondent was under no obligation to negotiate concern-ing any of them, or on the subject of pensions, until the1980 contract reopener negotiations commencing on Sep-tember 30, 1980. The critical period during which Re-spondent's bargaining conduct must be assessed is thuslimited to the relatively brief time from the outset of ne-gotiations on September 30, 1980, until the Union com-menced its strike on November 17, 1980, characterized inthe complaint as an unfair labor practice strike caused byRespondent's failure and refusal to bargain as requiredby the Act on the subject of pensions.Although pensions are a mandatory subject of collec-tive bargaining under the Act,25the Act does not re-quire that parties who bargain must agree-it explicitlystates that they need not;26its command is only thatthey bargain without mind set against agreement or thenotion of compromise.27Nor does the Act require thata2 Union International Representative Korman testified that around250 of them tendered themselves for work on the morning of July 28,1981.24 This question is dealt with in sec. B, infra.2s Inland Steel Company, 77 NLRB 1, enfd. 170 F.2d 247 (7th Cir.1948), cert. denied 336 U.S. 960 (1949); Note, Pension and RetirementMatters-a Subject of Compulsory Collective Bargaining, 43 111. L. Rev. 713(1948).26 NLRA, Sec. 8(d).27 Cf N.L.R.B. v. Truitt Manufacturing Co., 351 U.S. 149, 152-153(1956); N.L.R.B. v. American National Insurance Co., 343 U.S. 395, 404(1952); General Electric Company, 150 NLRB 192, 193 (1964), enfd. 418F.2d 736 (2d Cir. 1969), cert. denied 397 U.S. 965 (1970). But the rightnot to agree or concede, or to refuse a particular proposal or make a con-cession, may not be utilized "as a cloak .. .to conceal a purposeful strat-egy to make bargaining futile or fail." N.L.R.B. v. Herman Sausage Co.,Inc., 275 F.2d 229, 232 (5th Cir. 1960).42 SUN ELECTRIC CORPORATIONbargaining be conducted at a specified rate of speed, solong as the pattern does not bespeak bad faith. 28Thefact is that the parties did bargain concerning pensions,within the context of full-spectrum negotiation, betweenthe onset of their negotiations (September 20, 1980) andthe commencement of the strike (November 17, 1980), aswell as thereafter.29While the Union may have been dis-appointed at its failure speedily to accomplish its objec-tives concerning pensions (as well as other subjects)during the negotiations which it elected to punctuate (aswas its right) with a strike commencing on November17, 1980, the proof does not establish that Respondent'sfailure to acquiesce wholly in the Union's pension de-mands, or that Respondent's rate of bargaining speed onthat subject (considered, as it must be, in context withother economically potentially costly subjects)-particu-larly in view of the Union's failure to advance counter-proposals or any modification of its original proposals onthat subject30-were such as to amount to bad-faith bar-gaining in violation of the Act.It is the scheme of the Act that the Board may intrudeinto private sector collective bargaining only to assurethat it occurs. The Board may not even unlock bona fideimpasse. However, administration of this basic principleinvolves a wavy or even spike line, one aspect of whichis that-to paraphrase a familiar cliche-bargaining de-layed may be bargaining denied. But the facts herehardly meld to display such a pattern.The fact of the matter is that the parties have beenbargaining, in conventional fashion, since as well asbefore the strike which started on November 17, 1980,with the strike a mere (and lawful) economic-pressure in-cident in the course of that bargaining. While the factthat bargaining takes place after a strike does not neces-sarily operate to erase, avoid, or waive any bad-faith bar-gaining antedating the strike, it being in the public inter-est to encourage resumption of bargaining even during astrike," nevertheless at the same time it is certain thatthe mere fact that a strike has been called does not itselfestablish bad faith by the employer in the bargainingwhich preceded the strike. Strikes are traditionally (andlegitimately) called to exert economic pressure on em-ployers to meet unions' demands on behalf of their con-stituent employees associated in collective endeavor.Such strikes, known as "economic strikes," are to besharply differentiated from "unfair labor strikes" whichare the consequence of an employer's unfair labor prac-tices in violation of the Act. The consequences of thedifferentiation between these two different types of28 Cf., e.g., King Radio Corporation, Inc., 172 NLRB 1051 (1968), enfd.416 F.2d 569 (lOth Cir. 1969), cert. denied 397 U.S. 1007 (1970).29 It is of course clear that a strike does not toll the statutory bargain-ing obligation. N.L.R.B. v. J. H. Rutter-Rex Manufacturing Company. 245F.2d 594, 596 (5th Cir. 1957).30 In connection with the Union's seeming dissatisfaction with the rateof Respondent's negotiating speed on the subject of pensions, it will berecalled that when Respondent submitted its comprehensive proposednew pension to the Union (June 25, 1981-G.C. Exhs. 14A and B), theUnion's response to Respondent was that it needed to submit the propos-al to its own actuaries, in turn, for study: and that, as of the time of theinstant hearing, some 5 months later, Respondent's pension proposal wasstill under study by the Union's actuaries or under consideration by theUnion. Thus, this is hardly a hare versus a tortoise situation31 See fn. 29, supra.strikes have been pointed out so many times that theyshould be crystal clear to union representatives as well asto employers. Significantly and centrally, economic strik-ers may, while striking or withholding their labor, be re-placed by the employer-since the employer has theright to attempt to continue to carry on his businesswithout the strikers, if he can, during a strike, by hiringreplacement employees-subject to the employer's obli-gation to reemploy economic strikers who have not im-permissibly misconducted themselves during the strike,as their replacements leave, are discharged, or as suitablejobs otherwise open up; whereas unfair labor practicestrikers may not lawfully be replaced in their jobs, sothat their replacements are required to surrender or beousted from their jobs in order to return the unfair laborpractice strikers to those jobs.32But, as already stated,here no bad-faith or other unfair labor practice bargain-ing on the Employer's part has been established. TheEmployer has bargained in good faith with the Unionbefore, during, and after the strike until the time of thehearing herein. The fact that the Union has not succeed-ed in attaining its avowed bargaining objectives does not,of course, mean the Employer has been bargaining inbad faith (nor that, for that reason, the ensuing strike wasan unfair labor practice strike), since the Employer (nomore than the Union) is not required to agree, but onlyto bargain in good faith.Nor, specifically with regard to the subject of pen-sions, does the proof establish bad-faith bargaining byRespondent. It is conceded that Respondent was underno obligation to bargain with the Union on that subjectprior to the inception (at the Union's behest, which wasacceded to by Respondent without delay) of negotiationson September 30, 1980; and thereafter the parties did infact bargain thereon in good faith. Respondent was notunder obligation to acquiesce in the Union's proposals orto conclude agreement on that important economic sub-ject prior to or other than as part of overall agreementupon an entire economic package, since, as is wellknown, in the normal peristalsis of collective bargainingeach component of an economic package is like a weightplaced on or withdrawn from one side or the other ofthe scale, either weighing it down or lightening it. Thus,an employer (just as a union) may legitimately make,modify by reduction or improvement, or even withdrawa wage offer depending upon how costly (or gainful) arethe features of an improved pension plan-or, vice versa.This, as is a matter of common knowledge, is of the veryessence of the collective-bargaining process.In short, no failure or refusal to bargain has been es-tablished as alleged; nor has any "bad faith" or "surface"bargaining on Respondent's part been demonstrated.33Although, to be sure, Respondent's executive and chiefnegotiator, Stark, indicated at the close of the November14, 1980, bargaining session that the parties had arrivedat "impasse," even if he was right this would, of course,32 See, e.g., Mastro Plastics Corp. v. N. R. B. 350 U S. 270, 278 (1956);The Laidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7thCir 1969), cert. denied 397 U.S. 920 (1970).33 Indeed, Respondent in its answer accuses the Union -not implausi-bly-of bad-faith bargaining.43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot establish violation of the Act, and any ensuing strike(as here) not caused by an unfair labor practice wouldhave to be regarded as a mere economic strike.Since no unfair labor practice on Respondent's parthas been established, the unit employees' strike whichthey elected to commence on November 17, 1980, wasnot an unfair labor practice strike and they were notunfair labor practice strikers. When that strike started,not only had Respondent not committed any unfair laborpractice under the Act, but the parties were for practicalpurposes in the throes of bargaining-according toDahlke, the Union itself was still in the midst of consid-eration of the Employer's proposed new wage-classifica-tion structure and position revision, when it elected tostrike; and full-spectrum bargaining continued apace not-withstanding the strike. Upon the Union's own evidence,I find that the strike was purely economic in nature.34The ADEA/ERISA-Mandated Amendments toRespondent's Pension PlanThe further contention was raised at the hearing-butunmentioned in the complaint as amended-that Re-spondent committed a further unfair labor practice, andthat for that additional reason the Union's strike was anunfair labor practice strike, through instituting certainunilateral changes in the pension plan without bargainingwith the Union.This contention centers around changes in Respond-ent's pension plan mandated by law under 1979 amend-ments to the Federal Age Discrimination in EmploymentAct (ADEA) with implementing U.S. Internal RevenueService and Department of Labor Regulations affectingemployer pension plans under the Employees RetirementSecurity Act, 29 U.S.C. § 1001, et seq. (ERISA). Theproof establishes that Respondent did indeed make thesestatutorily required changes (Contract Amendment No.6) so as to conform its plan to those requirements addedin the interest of employee beneficiaries of pension plans(G.C. Exhs. 25-32 incl., finalized on or about October 7,1980). It is undisputed that these changes were thereaftercalled to the Union's attention by Respondent on June30, 1981.With regard to the foregoing, credited testimony ofCompany's executive and chief negotiator, Stark, estab-lishes that these "changes" in its pension plan were man-dated by Federal statute applicable nationwide to all pen-34 The fact that Dahlke used the expression "unfair labor practice" incharacterizing Respondent's actions obviously does not establish that thestrike was a n' "unfair labor practice strike." In this connection, it is fur-ther to be noted that the strike was authorized by the membership substantially prior to November 17-on November 2, when it could onlyhave had ain economic basis without more. And it did not change thereaf-ter. since at no time did Respondent fail or refuse to bargain on any sub-jectT hat causal connection must be demonstrated to establish an unfairlabor practice strike, see Latrobe Steel Company v. N.L.R.B., 630 F.2d171, 180--181 (3d Cir. 1980); Deister Concentrator Company, Inc., 253NL.RB 358, 392-394 (1980); Certified Corporation, 241 NLRB 369, 373(1979); Tufts Brothers Incorporated, 235 NLRB 808, 810-811 (1978);Pennco, Inc., 212 NLRB 677, 678-679 (1974); Coca Cola Bottling Works.Inc., 186 NLRB 1050, 1053-54 (1970), modified at 466 F.2d 380 (D.C.Cir 1972); Peyton Packing Company, Inc., 129 NLRB 1275, 1293-94(1961); Anchor Rome Mills, Inc., 86 NLRB 1120, 1122 (1949). See alsocases cited infra, fn. 35.sion plans; that they were perfunctory in nature; and thatat no time did the Union in any way take exception orobjection to them (nor could it have, vis-a-vis Respond-ent, who was legally required to comply therewith), norto any of the earlier similarly mandated amendments 1-5.It is further observed that the parties' subsisting 1977-80collective agreement explicitly provides that the pensionplan is to be conformed to "state and federal laws."Moreover, since this entire matter-innocuous and legal-ly required as it was-was concededly unknown to theUnion before June 30, 1981, it can hardly be contendedthat it played any role in triggering its strike of Novem-ber 17, 1980; nor is there any showing whatsoever thatthe preceding strike (since November 17, 1980) was inany way converted into an unfair labor practice strikethereby, retroactively or prospectively. There is simplyno causal connection35between this statutorily required"Amendment No. 6" and the strike.36s5 Cf. Latrobe Steel Co. v. NL.R.B., 630 F.2d 171, 180-181 (3d Cir.1980); NL.R.B. v. Tomco Communications; Inc, 567 F.2d 871 (9th Cir.1978); N.L.R.B. v. Colonial lHaven Nursing Home, Inc., 542 F.2d 691, 704-705 (7th Cir. 1976); Winn-Dixie Stores, Inc. v. N.L.R.B., 448 F.2d 8, 11-12(5th Cir. 1971); Winter Garden Citrus Products Cooperative v. N.L.R.B.,238 F.2d 128, 129 (5th Cir. 1956); Tufts Brothers Incorporated, 235 NLRB808, 810-811 (1978); Arkay Packaging Corporation, 221 NLRB 99, 105-106(1975); Pennco, Inc., 212 NLRB 677, 678-679 (1974); Romo Paper ProductsCorp., 208 NLRB 644 (1974); Typoservice Corporation, 203 NLRB 1180(1973); Capital Rubber & Specialty Co., Inc., 198 NLRB 260 (1972); PeytonPacking Company, Inc., 129 NLRB 1275, 1293-94 (1961); Anchor RomeMills, Inc., 86 NLRB 1120, 1122 (1949). See also cases cited supra, fn. 34.3a Charging Party urges on brief that "Amendment No. 6" containedor may have contained some changes in the pension plan not mandatedby the latest ERISA statutory requirements. But it is to be observed that(1) the precise identification, content, nature, or alleged significance (ifany) of any of these was not shown by Charging Party prior to or evenat the instant hearing; (2) neither the charge nor the complaint, even asamended, includes any such allegation, nor was it comprehensibly pin-pointed or litigated; and (3) in any event, since concededly totally un-known to Charging Party at the time the strike here was called, theycould not have been the cause of the strike (supra, fns. 34 and 35).Charging Party's umbrage at not having received immediate technicalnotification of those changes even before finalized by the plan'sinsurer/administrator ignores the further fact that the ERISA changeswere not in any sense "unilateral" changes made by the employer butwere mandated by Congress and therefore hardly subject to the give-and-take of employer-union bargaining. It is finally observed that at the sametime Charging Party dabbles suggestively in these murky waters in itsbrief, it at the same time carefully eschews any "intent here to becomeinvolved in an esoteric or exhaustive discussion on ERISA, the InternalRevenue Code, or the Age Discrimination in Employment Act (ADEA)"(CP. br., p. 41); and later therein (id. p. 44), a further argument is predi-cated on the "assum[ption] arguendo that it [i.e.. Amendment No. 6 wasin its entirety] required by federal law " This type of argument appears tosmack of a somewhat slippery approach to the contention of alleged orsupposed "substantiality" of nonstatutorily mandated "changes" in"Amendment No. 6," now attempted to he suggested or injected byCharging Party, thrusting it for adjudication without adequate pretrial orin-trial identification as a real issue to be litigated, or factual developmentat the hearing itself so as to suffice as an adequate predicate for factfind-ing one way or the other. It is the responsibility of the party who wishesto raise issues in adversary litigation such as this to do so in timely andproper fashion in pleadings (or amended pleadings) and then to litigatethem adequately at the hearing by establishing a proper record, as distin-guished from "esoteric" (actual or eschewed) suggestions, speculations,and implications on brief, which cannot then properly be dealt with bythe trier of fact or a reviewing body. In this posture of the record, it isthe Charging Party who, having rested its proof, must assume the respon-sibility or consequences, if any.44 SUN ELECTRIC CORPORATIONRespondent's Motion To DismissAt the conclusion of the General Counsel/ChargingParty's case, upon the facts detailed above, Respondentmoved to dismiss the complaint.Since, as has been shown, the proof does not establishthat Respondent has failed or refused to bargain with theCharging Party Union in good faith, it follows, as ex-plained above, that the strike commenced by the Charg-ing Party Union on November 17, 1980, was not, and didnot thereafter become, an unfair labor practice strike, butwas, rather, in its inception and thereafter remained aneconomic strike. Thus, the allegations of the complainthave not been sustained in any aspect.37The contention that the Adminstrative Law Judgehere lacks power to dismiss a complaint at the conclu-sion of the General Counsel/Charging Party's case iswithout merit. Nowhere in the Act or in the Anglo-American system of jurisprudence, including administra-tive law, is there any requirement that a respondent ordefendant must "defend" against a "violation" of lawthat has not been established. Such a requirement wouldbe subject to the gravest constitutional questions. Nor isthe contention supported by the Board's practice, whichrecognizes the propriety of the exercise of such power,38a7 It is clear that the September 3, 1981, "Admendments to Com-plaint" add nothing requiring a different result, since in essence theymerely allege that Respondent committed a further unfair labor practiceby refusing to reinstate the striking employees to their former jobs whenthey applied for reinstatement on July 28, 1981, on the termination oftheir strike. Since, however, the striking employees were not unfair laborpractice strikers, but only economic strikers, Respondent, as explainedabove, was not obligated to displace their replacements in order to rein-state the strikers. The allegations of the "Amendments to Complaint" ac-cordingly fall with the complaint.It was in no way demonstrated at the hearing-nor is it alleged in the"Amendments to Complaint" or otherwise claimed here-that Respond-ent has refused reinstatement to any striking employee whose job (or oth-erwise appropriate job) has become available.a3 See, e.g., NLRB Rules and Regulations, Series 8, as amended, Sec.102.25 and 102 35(h); Federal Rules of Civil Procedure, 41(b); Dravo Cor-poration, 248 NLRB 620 (1980); United Automobile Workers, Local 122(Chrysler Corporation), 239 NLRB 1108, 1114 (1978); Ryder Truck Lines,.Inc., 234 NLRB 218, 222 (1978); A.B.C. Florida State Theatres, Inc., 221NLRB 782 (1975); Bethlehem Steel Corp., 197 NLRB 837, 838, fn. I(1972); General Box Company, 189 NLRB 269, 272 (1971); Emerson Elec-tric Co., 187 NLRB 294 (1970); Shell Oil Company, 166 NLRB 1064,1067, 1079 (1967); General Maintenance Engineers. Inc., 142 NLRB 295(1963); United Steelworkers of America, AFL-CIO. and Local Union 2140,etc., 129 NLRB 357, 358, 361 (1960), enfd. sub nom. United States Pipeand Foundry Company v. NL.R.B., 298 F.2d 873 (5th Cir. 1962), cert.denied 370 U.S. 919 (1962); Cherry Rivet Company, 97 NLRB 1303, 1304,fn. 1 (1952):At the close of the General Counsel's presentation of evidence, theTrial Examiner, upon motion of the Respondent, dismissed certainallegations of the complaint on the ground that no prima facie casehad been established as to those allegations. The General Counseland the Union excepted to this ruling on the grounds that a primafacie case had been made out, and that the Trial Examiner had nopower to dismiss any portion of the complaint before both sides hadpresented their evidence. We disagree with these contentions. Theevidence introduced by the General Counsel to support the allega-tions in question was speculative and inconclusive, and would nothave supported a finding that the Act had been violated. Further-more, we find nothing in either the Administrative Procedure Act or ourown Rules and Regulations which prevents the Trial Examinerfrom dis-missing a complaint under such circumstances. Such dismissals are wellestablished judicial and administrative practice. and are in the interest ofspeedy administration of the law. [Cherry Rivet, supra, 1304, fn. 1; em-phasis supplied ]After lengthy hearing and some 2,500 pages of tran-script, exhibits, and briefs, under the circumstancesshown there is in my opinion no need for economic orother justification for litigating this case further. Sincethe Act requires no more than that parties bargain ingood faith, and not that they arrive at agreement, primafacie violation of the Act has not been established, andfor that reason the complaint as amended should be dis-missed.39CONCLUSIONS OF LAWI. Jurisdiction is properly asserted here.2. The General Counsel and Charging Party havingrested their proofs, it has not been prima facie establishedThat the power of the Administrative Law Judge under Federal prac-tice to dismiss at the end of the plaintiffs/prosecutor's case heard with-out a jury may even involve determination of issues of credibility whereappropriate, see NLRB Rules and Regulations, Series 8, as amended. Sec.102.39; Bunker Ramo Corporation, JD-572-80, p. 8, fn. 8 (Sept 12, 1980);United Automobile Workers, Local 122 (Chrysler Corp.), 239 NLRB 1108,1112 (1978); Cherry Rivet Company, 97 NLRB 1303, 1304, fn. 1 (1952);Sime v. Trustees of the California State University and Colleges, 526 F 2d1112 (9th Cir. 1975); Island Service, Company, Inc. v. Perez, 309 F.2d 799(9th Cir. 1962); Poverman v. Walnut Hill Plaza. Inc.. 261 F.Supp. 176, 180(D.R.I. 1966); United States v. Huck Manufacturing Company, 227F.Supp. 791, 805 (E.D. Mich. 1964), affd. 382 U.S. 197 (1965); Notes, Ad-visory Committee on Rules, to 1946 Amendments to Federal Rules ofCivil Procedure 41(b); 5 Moore's Federal Practice, par. 41-133 at 41 188.The foregoing is in contrast to the standard applicable on a motion forsummary judgment, where the facts are to be viewed in the light mostfavorable to the opposing party; see Southwest Louisiana Hospital Associ-ation d/b/a Lake Charles Hospital, 240 NLRB 1330, 1330-31, fn. 4 (1979)But cf. Pennypower Shopping News. Inc., 244 NLRB 536 (1979).39 In its September 4, 1981, "Answer to [September 3, 19811 Amend-ments to Complaint," Respondent raises the "Additional Affirmative De-fense" that contrary to the allegations of those "Amendments to Com-plaint," "no unconditional offer to return to work" has been made onbehalf of the striking employees since July 27, 1981 Inasmuch as I haverecommended dismissal of the complaint as amended, it would appearthat it is unnecessary to deal with this affirmative defense herein. It ap-pears from colloquy at the hearing that the affirmative defense centersaround the consumers' boycott (referred to above) promoted by theUnion, which has apparently been maintained notwithstanding the al-leged "unconditional" offer to return to work-Respondent contendingthat the offer was not unconditional since it involved continued promo-tion, maintenance, and advocacy by the unit employees of the consumers'boycott against Respondent, their own employer, such a boycott beinginconsistent with, at any rate, the characteristics of their previous em-ployment relationship as sought to be resumed, if not with the normalincidents of an employer-employee relationship. Cf., e.g., Sunbeam Corpo-ration, 184 NLRB 950 (1970), affd. sub nom. Moore v. Sunbeam Corp. 79LRRM 2803 (7th Cir. 1972). The General Counsel/Charging Partyargue, on the other hand, that conditioning reinstatement upon the aban-donment of the consumers' boycott would be invasive of first admend-ment rights as well as violative of the Act. Cf., e.g., M Restaurants, Incor-porated d/b/a The Mandarin, 223 NLRB 725 (1976); Sears. Roebuck &Co., 168 NLRB 955 (1967); Edir. Inc d/b/a Wolfie's, 159 NLRB 686(1966).In the existing posture and in view of the outcome here, I do not thinkthis issue need or should be resolved at this time, not only because thecomplaint as amended is being dismissed, but also because the "Amend-ments to Complaint" do not allege that any economic striker entitled toreinstatement (if his job or other suitable employment opens up) has beenunlawfully denied reinstatement, and, finally, because no such proof washere presented. For these reasons, it would appear that the contention in-volved in Respondent's said affirmative defense is moot here This leavesopen the possibility that it may have to be dealt with if interposed in anyother or future Board case alleging that an economic striker properlyseeking reinstatement has been refused because of participation in ormaintenance of the consumers' boycott or on other allegedly invalidbasis.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Respondent has violated Section 8(a)(5), (1), or (3)of the Act, as alleged in the complaint dated July 23, asamended on September 3, 1981, or in any other respect.3. Credited proof fails to establish that Respondent hasviolated the Act in any respect alleged or otherwise.4. Upon the facts and the law the General Counsel andthe Charging Party have shown no right to relief herein.5. Respondent's motion, at the conclusion of the Gen-eral Counsel/Charging Party's case, to dismiss said com-plaint as amended should be granted.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER40It is hereby ordered that the complaint herein, datedJuly 23 as amended September 3, 1981, be and it ishereby dismissed.40 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.46